Citation Nr: 1011894	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-19 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1946 to June 1946 
and from January 1949 to October 1949, with additional 
service in the Army National Guard.  The appellant seeks 
surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the appellant's previously denied claim of 
entitlement to service connection for the cause of the 
Veteran's death.  

In July 2009, the Board remanded the claim for additional 
development.  In December 2009, the appellant submitted a lay 
statement directly to the Board, accompanied by a waiver of 
RO review.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

Pursuant to the Board's prior remand, the RO requested Social 
Security Administration (SSA) records for the deceased 
Veteran based on the appellant's report that he had been in 
receipt of SSA benefits from October 1990 until his death in 
October 2001.  A September 2009 response from the SSA 
indicated that the Veteran's records had been destroyed.  The 
RO then issued a November 2009 supplemental statement of the 
case and the claims folder was returned to the Board.  
However, in February 2010, the Veteran's SSA records were 
obtained and forwarded directly to the Board.  

There is no indication that the RO has reviewed the newly 
received SSA records and no waiver of initial review has been 
obtained.  38 C.F.R. §§ 19.37, 20.1304 (2009).  The Board 
cannot consider that additional evidence without first 
remanding the case to the agency of original jurisdiction for 
initial consideration or obtaining the Veteran's waiver.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  To ensure VA has met its 
duty to assist and to fully comply with due process 
requirements, the Board finds that on remand the issue on 
appeal should be reviewed with consideration of all evidence 
received since the issuance of the November 2009 supplemental 
statement of the case.

Accordingly, the case is REMANDED for the following action:

After reviewing all evidence in the claims 
folder, including the newly received SSA 
records, readjudicate the issue on appeal.  
If the decision remains adverse to the 
appellant, issue a supplemental statement 
of the case.  Allow the appropriate time 
for response.  Then, return the case to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


